DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 23, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 4, the claim does not end with a period “.”, and is thus considered to be incomplete and indefinite.
On line 5 of claim 15, the claim does not end with a period “.”, and is thus considered to be incomplete and indefinite.
Claim 19 recites the limitation "The method as set forth in claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis for “A method” is provided in claim 18, not claim 17.
Claim 20 recites the limitation "The method as set forth in claim 19" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis for “A method” is provided in claim 18, not claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,536,551) in view of Loucks (US 5,299,521).
Johnson discloses a boat protecting device, as shown in Figures 1-6, which is comprised of a bumper element or cushion, defined as Part #11, that defines an impact absorbing and dampening arrangement, and an adherence structure in the form of a plurality of elastomeric suction cups, each defined as Part #14, which are located with respect to said bumper element or cushion and are adapted to secure said device to a hull of a boat, defined as Part #16, as shown in Figure 6, where said adherence structure is based upon suction adhesion against an outer surface of said hull.  Said suction cups are connected to a bottom surface of said bumper element or cushion, as shown in Figure 4.  Said device defines an elongated perimeter shape with a pair of aperture tab members, each defined as Part #13, as shown in Figures 1-3, that function as fixation points, where said device is constructed and arranged to function as a rub rail for a boat, as shown in Figure 6.
The use of a bumper element or cushion that is made from a specific material would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required strength and the desired physical characteristics of said material.
Johnson, as set forth above, discloses all of the features claimed except for the use of an outer shell that covers a portion of a cushion of a marine fender.
Loucks discloses a bumper protector for a watercraft, as shown in Figures 1-5, which is comprised of a cushion, defined as Part #28, that defines an impact absorbing and dampening arrangement, a sheet or outer shell, defined as Part #18, that is made from a durable waterproof material that covers a portion of said cushion, and an adherence structure in the form of a plurality of suction cups, each defined as Part #34, that are attached to said sheet or outer shell.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a sheet or outer shell that covers a portion of a cushion of a bumper or marine fender, as taught by Loucks, in combination with the boat protecting device as disclosed by Johnson for the purpose of providing a bumper or marine fender with means to provide additional impact protection to a cushion of said bumper or marine fender.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of DeRuscio (US 6,021,729).
Johnson, as set forth above, discloses all of the features claimed except for the use of a rope that is attached to a fixation point of a marine fender.
DeRuscio discloses a watercraft fender and method, as shown in Figures 1-2, which is comprised of a fender, defined as Part #10, with a gas chamber or inflatable bladder, defined as Part #28, an attachment member in the form of a suction cup, defined as Part #24, and a securing line or rope, defined as Part #26, that is secured through a channel or fixation point, defined as Part #21, as shown in Figure 2, in order to bias said suction cup against a hull of a watercraft.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a securing line or rope to bias a suction cup of a fender to a hull of a watercraft, as taught by DeRuscio, in combination with the boat protecting device as disclosed by Johnson for the purpose of providing a bumper or marine fender with means to bias an adherence structure in the form of a suction cup against a hull of a watercraft.

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 30, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617